DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Response to Election/Restriction filed on 3/2/2021 with Group I being elected without traverse, and rejoinder of claims 15-21 being requested. 
Claims 1-12, 14-21 are pending.
Claims 13, 22-48 are cancelled. 
	Claims 17-21 are withdrawn.
	Claims 1-12, 14-16 are being considered during examination.  

Claim Objections
Claim 8 is objected to because of lack of antecedent basis for the following: “the first user-created value type.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.


Claim 14 recites computer an electronically readable medium, which may be interpreted as transmission or signal medium, and fails to fall within at least one of the four categories of patent eligible subject matter.

Claims 1-12, 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-12, 14-16 are directed to a process with steps of receiving data information, receiving user category information, and associating user information with an index for polling the index, identify and ranking the data in response to a received query. The claimed process is similar to a method of mental processes, particularly concepts performed in the human minds (including an observation, evaluation, judgement, opinion), which is one of the groupings of abstract idea. 
Also, the claimed elements and additional elements, or a combination of the addition elements in the claims (e.g. information identifying data, user-designated value, related data entries)are directed to types of information being manipulated. The type of information be being manipulated does not impose a meaningful limit on the judicial exception. Hence, the claimed elements and additional elements, or a combination of the addition elements in the claims ((e.g. information identifying data, user-designated value, related data entries) fail to integrate the judicial exception into practical application because the claimed elements or their combination do not impose any meaningful limits on practicing the abstract idea. 

Thus, for at least the reasoning above, claims 1-12, 14-16 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites “A method for ranking one or more related data entries in response to a query of a user-augmented index created in accordance with claim 1”, which is a method different from claim 1 and indicates to different methods being recited.  
It is unclear what is meant by “in accordance with claim 1” and how the method for ranking is being in accordance with claim 1. The term "in accordance with claim” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, 

	Claim 16 depending from claim 16 incorporates the deficiencies of claim 15 described above. Also, claim 16ecites “a method as claimed in cliam15”, which recites two different methods: (i) method for creating as recited in claim 1, and (ii) the method for ranking. It is unclear which of the two methods is “a method as claimed in cliam15” refers to. 

Comments
In view of the preamble that recites “A method for ranking one or more related data entries in response to a query of a user-augmented index created in accordance with claim 1”, it appears that claim 15 may be interpreted as directed to intended use of the method of claim 1. A method claim is not given weight when it simply expresses the intended result of a process step positively recited. Therefore intended use limitations are not required to be taught, see MPEP 2103, 2106 Section II(C), MPEP 2111.04 [R-3])

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherukuri (Pub No. US 2015/0278339).

With respect to claim 1, Cherukuri discloses a method for creating a user-augmented index (Abstract), the method including: 
receiving information identifying data ([0016], [0044],[0047], Fig 1-2 & 5: receive different types of data identifying different types of entities, including and not limited to user data identify a user, web data identify a web element); 
receiving a first user-created category for the data from a first user ([0017-0018], [0041], [0046], Fig 2-9: receive a 1st user-category, e.g. cooking, from  user data of the first user); 
receiving a first user-designated value for the first user-created category from the first user ([0017-0018], [0041], [0046], Fig 2-9: receive user-designate  value, e.g. cooking, for the1st user); 
associating the data, the first user-created category, and the first user-designated value together in a data entry in the user-augmented index (everything in the same reference/description are associated for at least being in the same system; [0018], [0045-0046], [0090], Fig 1: associating via indexing content, category with respect to 1st user data, and/or social network with indexing for multiple users including the 1st user); 
([0017-0018], [0041], [0046], Fig 2-9: receive 2nd user-category, e.g. fishing, from  user data of the 2nd user); 
receiving a second user-designated value for the second user-created category from the second user([0017-0018], [0041], [0046], Fig 2-9: receive user-designate  value, e.g. finishing, for the 2nd user); and 
associating the second user-created category and the second user-designated value with the data entry in the user-augmented index ([0018], [0045-0046], [0090], Fig 1-9: associating via indexing content, category with respect to the 2nd user data, social network with indexing for multiple users that include the 2nd user ).

With respect to claim 2, Cherukuri further discloses wherein the first user and the second user are members of a social media network platform that includes the user-augmented index (appears is directed to non-functional descriptive material for not functionally impacting the functionalities of the claim method;[0018], [0045-0046], [0090], Fig 1 & 9 & 12: social network with indexing for multiple users).
With respect to claim 3, Cherukuri further discloses wherein the information identifying data is received from a third user initiating the data entry into the user-augmented index (appears is directed to non-functional descriptive material for not functionally impacting the functionalities of the claim method;[0018], [0045-0046], [0090], Fig 1 & 9 & 12:  receive data from a 3rd member in a social network with indexing that shares different types of data, such as and not limited to activities, etc.).

(appears is directed to types of data which is non-functional descriptive material for not functionally impacting the functionalities of the claim method [0018], [0045-0047], Fig 1 & 12:  ([0016], [0044],[0047], Fig 1-2 & 5: receive different types of data identifying different types of entities, including and not limited to user data identify a user, web data identify a web element, e.g. text on activities).
With respect to claim 5, Cherukuri further discloses wherein the first user-created category is selected from a category list (appears is directed to non-functional descriptive material for not functionally impacting the functionalities of the claim method; [0018], [0041], [0046], Fig 3-5: user select interest, interest is correspond to a category).
With respect to claim 6, Cherukuri further discloses wherein the first user-created category is received from a text field entry in a user-created category interface in a client application (appears is directed to non-functional descriptive material for not functionally impacting the functionalities of the claim method; [0018], [0041], [0046], Fig 1-5: user select interest, interest is correspond to a category at least via GUI application).
With respect to claim 7, Cherukuri further discloses receiving a first user-created value type for the first user-created category ([0017-0018], [0045-0046], Fig 1-9: receive the value, e.g. cooking, for the category, either from the user directly or from a system application).

(appears is directed to non-functional descriptive material for not functionally impacting the functionalities of the claim method; [0017-0018], [0045-0046], Fig 1-9: the value, e.g. cooking, for the category, is a value type).

With respect to claim 9, Cherukuri further discloses receiving a third user-designated value for the first user-created category from a fourth user ([0017-0018], [0041], [0046], Fig 2-9: receive a 3rd user-category, e.g. cooking, from user data of the 3rd user); and 
associating the third user-designated value for the first user-created category with the data entry in the user-augmented index ([0018], [0045-0046], [0090], Fig 1-9: associating via indexing content, category with respect to the 3rd user data, and/or social network with indexing for multiple users including the 3rd user).
With respect to claim 10, Cherukuri further discloses receiving interactive information relating to the data (appears that the interactive information is directed to a type of data and is directed to non-functional descriptive material for not functionally impacting the functionalities of the claim method; [0017-0018], [0043], Fig 2-4: receive interactive information, e.g. interest data selected by the user); and 
saving the interactive information with the data entry in the user-augmented index [0019], [0024], [0104]: saving the info in the index, e.g. saving info of category that is common to the users).

(everything in the same system are being related either directly or indirectly, and the listed interactive information appears to be directing to non-functional descriptive material for not functionally impacting the functionalities of the claim method; [0044-0046], [0131]: interactive info includes and not limited to document, comment, user community etc.)  .
With respect to claim 12, Cherukuri further discloses a system configured to create the user-augmented index via the method of claim 1 (Abstract, Fig 1 & 12).

With respect to claim 14, Cherukuri further discloses an electronically readable medium configured for storing a computer program configured to create the user-augmented index via the method of claim 1(Abstract, Fig 1 & 12).

With respect to claim 15, Cherukuri further discloses a method for ranking one or more related data entries in response to a query of a user-augmented index created in accordance with claim 1 (Abstract, [0019], [0046]: ranking  the data entries, e.g. search result), the method including: 
receiving the query from a first user, the query including a query parameter ([0044]-45], [0053]: receive a query parameter in a search session result in search result presentation); 
([0024], [0047], [0091]: polling by using the index to identify search result, and each result is specific to the user category, and hence include the category and value); and 
ranking the one or more related data entries based on their respective user-created categories and user-designated values to generate one or more ranked data entries ([0019], [0024], [0024]: ranking the search result).

With respect to claim 16, Cherukuri further discloses wherein the first user and the second user are members of a social media network platform that includes the user-augmented index ([0024], [0046]: the user are member of the social media network platform as shown in Fig 1 & 7-9, social network that users share info and the platform includes the user -augmented index).
Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168